Exhibit 10.24
 
  api [g59411mm09i001.jpg]
 
 
RECEIVED
Ambassadors Group
AUG 11 2006
 
 
 
 
PEOPLE TO PEOPLE INTERNATIONAL
 
 
 
August 8, 2006
 
Jeffrey D. Thomas
 
 
President and CEO
Mary Eisenhower
 
 
Chief Executive Officer
 
 
People to People International
 
 
501 East Armour Boulevard
 
 
Kansas City, MO 64109
 
 

 
Re:          General Contract, dated April 1, 1995, regarding adult exchange
programs; General Contract, dated April 1, 1995, regarding student ambassador
programs; Consent to Assignment Agreement, dated August 3, 1995; General
Contract, dated July, 1, 1995, regarding adult exchange programs; Consent to
Assignment Agreement, dated February 6, 1996; General Contract, dated
February 12, 1999, regarding adult sports-related travel and exchange programs;
General Contract, dated February 12, 1999, regarding student and youth
sports-related and exchange programs; and Letter Agreement, dated February 13,
2001, regarding spin-off transaction (collectively, the “Existing Agreements”).
 
Dear Mary:
 
As you are aware, Ambassador Programs, Inc., a Delaware corporation (“AP”),
currently operates adult and student/youth inbound and outbound travel and
exchange programs in the United States pursuant to the Existing Agreements (the
“U.S. Programs”). In addition to the U.S. Programs, AP intends to initiate and
operate adult and student/youth inbound and outbound travel and exchange
programs in Canada pursuant to the Existing Agreements (the “Canadian
Programs”).
 
The purpose of this letter is to confirm that the Existing Agreements extend to
the Canadian Programs and that all of the terms and conditions of the Existing
Agreements also apply to the Canadian Programs.
 
If the foregoing is acceptable to you, please sign below.
 
 
Very truly yours,
 
 
 
 
 
/s/ Jeffrey D. Thomas
 
Jeffrey D. Thomas
 
Chief Executive Officer
 
 
 
 
AGREED AND ACCEPTED:
 
 
 
PEOPLE TO PEOPLE INTERNATIONAL, INC.,
 
a Missouri non-profit corporation
 
By:
/s/ Mary Eisenhower
 
 
Name: Mary Eisenhower
 
Title: Chief Executive Officer
 
       

 
LA1565102.2
66666-6666
 
08/07/2006    Dwight D. Eisenhower Building |110 South Ferrall Street | Spokane,
WA 99202-4800 USA
509-534-6200 | Fax 509-536-1996 | www.ambassadorsgroup.com
 

--------------------------------------------------------------------------------